Exhibit 10.1

 



Purchase and Sale Contract

 

Chailease Finance Co., Ltd. (CFC)                                    
(hereinafter referred to as "Party A")

Contracting Party

Prime World International Holdings Ltd., Taiwan Branch (hereinafter referred to
as "Party B")

 

WHEREAS in consideration of the following Subject Matter purchased by Party A
from Party B, the Parties agree to enter into the Agreement as follows:

 

Section 1 Subject Matter, Specifications, and Quantity:

 

 





Name, Label, Specification, Type, Quantity, and Unit

 



 

Bit Error Rate Analyzer x 1

X-Ray Examination Equipment x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Wire Bonding Machine x1

Automatic Wire Bonding Machine x1

Automatic Wire Bonding Machine x1

25G Packet Test Generator x 1

25G Packet Test Generator x 1

Automatic Gold wire bonding machine x 1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Wire Bonding Machine x1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Bit Error Rate Analyzer x 1

Automatic Wire Bonding Machine x1

Automatic Wire Bonding Machine x1

Colasoft Packet Builder x1

Automatic Wire Bonding Machine x1

Automatic Wire Bonding Machine x1

Automatic Wire Bonding Machine x1

100G CWDM4 Gen1 Demux Welding Machine x1

Colasoft Packet Builder x1

Automatic Wire Bonding Machine x1

Digital microscope x1

 

 



 1 

 

 

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

BER and Eye-diagram Examination Equipment x1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Automatic Alignment and Laser Welding Machine x 1

Bit Error Rate Analyzer x 1

BERTWave x1

100G CWDM4 Gen3 Demux Welding Machine x1

100G CWDM4 Gen3 Demux Welding Machine x1

100G CWDM4 Gen3 Demux Welding Machine x1

Light Measuring Instrument x1

Colasoft Packet Builder x1

Welding Machine x 1

100G CWDM4 Gen4 Demux Welding Machine x1

100G CWDM4 Gen4 Demux Welding Machine x1

Test Machine x1

100G CWDM4 Gen7 Demux Welding Machine x1

100G CWDM4 Gen7 Demux Welding Machine x1

Automatic Wire Bonding Machine x1

Automatic Fiber Coupling System x1

Automatic 6Axis Coupling x1

Colasoft Packet Builder x1

Optical Connector Micro Crack Testing Machine x1

Thermal Cycling Machine x1

Thermal Cycling Machine x1

Bit Error Rate Analyzer x 1

High Speed Camera x1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

100G CWDM4 Gen8 Demux Welding Machine x1

 

 



 2 

 

 

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Oscilloscope x1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Bit Error Rate Analyzer x 1

Sample Oscilloscope x 1

Sample Oscilloscope x 1

Sample Oscilloscope x 1

 

Section 2 Contract Price: TWO HUNDRED SIXTY-SEVEN Million, THREE HUNDRED
THIRTY-THREE Thousand, One Hundred Eighty-Six New Taiwan Dollars ($267,333,186),
Tax not Included

 

Section 3 Place of delivery: upon the date of signing, both parties agree that
title to the Subject Matter shall be transferred to Party A, provided that the
Subject matter is still under Party B's possession and placed at its original
location or delivered by Party B to any third party designated by Party A; and
any expense for its installation and transportation shall be at Party B's
expense.

 

Section 4 Payment: upon transfer of the Subject Matter to Party A, Party A shall
make payment of goods to Party B or any third party designated by Party B.

 

Section 5 Party B agrees that, when purchasing the Subject Matter back from
Party A after the sale of the Subject Matter is closed, in case of any defect or
nonconforming in its design or manufacture, resulting in loss of general or
desired utility or malfunction, Party B will repair it at its own expense
without any dispute.

 

 

 

 



 3 

 

 

Section 6 Party B warrants that the title to the Subject Matter belongs to Party
B without any mortgage, conditional sale, interest in possession trust, or any
other encumbrance created by any third party, or any involvement in any other
liability, if the warranty is breached, Party B shall assume all civil or
criminal liability.

 

Section 7 Party B warrants that, selling of the Subject Matter to Party A must
be in compliance with Section 185.1.2 of the Company Act, which provides that
such action requires attendance of shareholders representing more than two
thirds of total shares issued at the annual general meeting and consent of more
than half of voting rights by shareholders present or, in case of a
public-listed company, attendance of shareholders representing more than half of
total shares issued and consent of more than two thirds of voting rights by
shareholders present.

 

Section 8: Party B fully understands and agrees the following: because Party A
accommodates Party B on the time for contract signing and identity verification,
Party B agrees to officially seal this contract and related claim instrument
prior to the contract; before Party A officially seals the aforementioned
contract and claim instrument, Party A is not legally bound by this contract and
reserves the right to make final decisions.

 

Section 9: The Subject Matter of this contract is purchased by Party A from
Party B based on the request and stipulation specified in the finance lease
agreement. If another finance lease agreement between Party A and Party B
becomes void or revoked, Party A may revoke or terminate this sale contract.
Party B shall ensure the Subject Matter does not have any defects of goods or
title.

 

Section 10: Party B shall strictly abide by Party A's operating-with-integrity
principle and other regulations. Party B shall, by no means, tempt, promise,
scheduled-pay, deliver, or provide inappropriate benefits (such as commission,
kickback, gift, and bribes) to Party A personnel (including but not limited to
the person in charge, employee, or other people involved). In the event of a
breach of the aforementioned provisions, Party A may claim for indemnification
and deduct the specific amount from the payment or guarantee deposit that Party
A shall make or return according to this contract. In the case that such
deduction is insufficient Party B shall satisfy the balance. Party A may also
unconditionally terminate or revoke this contact. If Party B is aware of any
Party A personnel requesting, promising, scheduled-paying, accepting, or
providing inappropriate benefits (such as commission, kickback, gift, and
bribes), Party B shall immediately notify Party A of the person's identity,
request, promise, scheduled payment, way of accepting or providing benefits,
cash amount, or other form of benefits; meanwhile, Party B shall provide related
evidence for Party A to investigate.

 

Section 11 In witness whereof, this Agreement is executed in duplicate and the
Parties each are provided with one copy.

 

Section 12 In case of any dispute arising out of the Agreement, the Parties
agree to accept Shihlin District Court in Taiwan as the trial court.

 

Contracting Parties

 

Party A: Chailease Finance Co., Ltd.

Legal Representative: Project Branch Manager, Chen, Chi-Chung

 

Party B: Prime World International Holdings Ltd., Taiwan Branch

Legal Representative: Lin, Chih-Hsiang (Thompson)

 

January 21st, 108 Year of Republic of China

Repurchase after Sale (L08) /Lease back after Sale (sb08) /2017.06

 

 



 4 

 





Finance Lease Agreement No.: xxxxx

 

The contracting party, Prime World International Holdings Ltd., Taiwan Branch
(hereinafter referred to as the "Lessee"), together with the joint guarantor
(hereinafter referred to as the "Guarantor") apply with Chailease Finance Co.,
Ltd. (CFC) including the parent company and its subsidiaries (hereinafter
referred to as the "Lessor") for finance lease. The Parties agree to enter into
an agreement as follows:

 

Section 1 Leased Property:

The Lessor desires to lease to the Lessee, and the Lessee desires to lease from
the Lessor, the Subject Matter contained in the Leased Items page in this
Agreement, including all auxiliary spares, additional works, improvements, and
fixtures and fittings.

 

Section 2 Delivery and Acceptance:

The delivery and acceptance of the leased property must be subject to any of the
following:

2.1The Lessor shall require the seller to deliver the leased property used by
the Lessee to the place as specified in the Leased Items page and notify the
seller to make such delivery on the specified date of delivery or earlier.

2.2In case of failure to deliver on specified day for any reason including force
majeure or nonconformity of the leased property or any other defect, the Lessee
agrees to hold the Lessor harmless against any risk or damage arising thereof.

2.3Upon receipt of shipping documents by the bank issuing letter of credit, the
Lessor shall deliver B/L to the Lessee. The Lessee shall be responsible for the
following procedures such as importing and receiving of goods; delivery of B/L
must be deemed as completion of delivery and acceptance of the leased property,
regardless of the status of the leased property or its place. The Lessee shall
issue the Certificate of Delivery and Acceptance of Leased Property to the
Lessor.

2.4In case of delivery in specie by the Seller, the Lessee shall on its own
expense conduct detailed inspections and required tests on the leased property;
if the leased property is free from any defect, the Lessee is hereby authorized
by the Lessor to conduct acceptance and immediately notify the Lessor of its
result in writing.

2.5The Lessor may exercise simple delivery, transfer of possession or tender of
delivery in accordance with Section 761 of the Civil Law.

 

Section 3 Lease Period and Rent

3.1.The validity of the Agreement during the lease period may not be affected by
delay of delivery or the acceptance provision as set forth in Subsection 2.2 and
2.3. The rent must be calculated starting on the payment date specified in the
Leased Items page and ending on the final installment of rent and satisfaction
of all expenses paid to the Lessor hereunder

3.2.The Lessee shall pay the Lessor the rent specified in the Leased Items page.
The installments, amount, denomination, foreign exchange rate, and payment date
for each installment shall be subject to the Leased Items.

3.3.Payment of rent for each installment and other expense as specified herein
is the essence of the Agreement. In case of late payment of rent for any
installment or any other required payment or any part thereof, the Lessee shall
be liable for default and shall make an additional payment equaling 20% of
annual interest rate for period starting on the date of default and ending on
the date of repayment.

 

Section 4 Place of Use, Labeling and Security of Leased Property

4.1.The Lessee shall place the leased property in the place of use as specified
in the Leased Items, and its relocation may not be made until written consent
from the Lessor.

4.2.The Lessee shall separate any leased property categorized as movable
property from any other property, and the leased property may not be fixed at
any other immovable property or be attached or fixed to any other movable
property without written consent from the Lessor.

4.3.Without consent from the Lessor, the Lessee may not sell, sublease,
transfer, make mortgage or treatment, or create lien on, the leased property or
for any interest in the Agreement, the leased property or its interest on the
Agreement.

4.4.The Lessee shall maintain in good repair any brand, logo, plate, label, post
and legend appeared in the leased property, and may not remove, deface or clear
them.

4.5.To the extent to facilitate the performance of the obligations hereunder and
is necessary to examine the leased property, the Lessor or its authorized
employee, with prior notice, has right of access to the place where the leased
property is located to examine the status of use of the leased property within
the business period.

 

 

 



 5 

 

 

Section 5 Usage and Tax

5.1.The Lessee shall operate the leased property in accordance with any
guideline or rules prepared by the manufacturer to comply with applicable
regulations set forth by government agencies; in case of failure resulting in
damage, destruction, forfeiture or seizure, the joint guarantor's liability will
not be exempted. All the obligations aforementioned are immediately due and the
contracting party agrees to satisfy all obligations owned to the Lessor without
condition and indemnify the Lessor for losses incurred.

5.2.The Lessee shall bear any expense arising out of use of the leased property
including but not limited to taxes, sales tax on leased property, fees,
penalties, fines, oil fee and maintenance fee, and cost for required spare
parts.

5.3.Where any leased property is imported equipment, if the Lessee is required
to pay additional duties or any other expense due to change of regulations or
any other reason after the Lessor clears account of costs and the rent starts to
accrue, the Lessee shall unconditionally charge such additional payment into
leasing costs and immediately pay the Lessor.

 

Section 6 Maintenance, Improvement, Alteration and Change

6.1.The Lessee shall at its own expense maintain, repair and keep in good repair
any leased property; it shall provide accessories, tools, and services required
for maintenance, and designate qualified staff to conduct maintenance.

6.2.Without written consent from the Lessor, the Lessee may not make any
alteration, change or additional parts to any leased property.

6.3.In the case that any part or accessory attached to the leased property is
replaced by the Lessee for any reason, the new one must be identical to the
replaced one as to their value and utility, and such new item shall be owned by
the Lessor upon the date of replacement.

 

Section 7 Damage and Destruction

The Lessee shall be liable for damage or permanent loss of useful value of any
part of any leased property caused by its loss, stealing, destruction or damage,
or its impairment or loss of title due to forfeiture, confiscation, seizure,
expropriation, or condemnation. Any payment obligation as provided herein will
not be deducted or exempted for circumstances stated above.

 

Section 8 Insurance

8.1.Prior to the execution hereof, the Lessee shall insure any leased property
against risks upon both parties agreement; the coverage and the insurer shall be
designated by the Lessor and the premium shall be borne by the Lessee; its
insurance policy must designate the Lessor as the insured and the beneficiary
and stipulate that the insurer may not pay any claim to the lessee or any third
party except that the Lessor's interest in leased property is satisfied and the
insurer has been notified in writing. Under the circumstance that during the
period of the Agreement, the risks of impairing the value of leased property or
the change of circumstances occur, the Lessor may enter into the discussion with
the Lessee, based on the purpose of secure the value of leased property or
disperse risks, insure any leased property against risks, and the insurance
policy must designate the Lessor as the insured and the beneficiary and the
premium shall be borne by the Lessee.

8.2.The Lessor shall deliver a copy of the insurance agreement to the Lessee and
the Lessee is obligated to honor obligations provided therein.

8.3.In the case that any covered event occurs, the Lessee shall notify the
insurer and the Lessor, of such event within 24 hours, and prepare documents and
go through procedures required by the insurer.

8.4.In the case that any part of any leased property is lost, stolen, destructed
or damaged to the extent that the insurer is of opinion that such property is
financially unrecoverable, the insurance benefit paid by the insurer must be
transferred to the Lessor to deduct the Lessee's obligation under Section 3
hereof; in the case that such deduction is insufficient the Lessee shall satisfy
the balance.

8.5.In the case that the Lessor, for purposes of securitization or any other
financing purpose, transfers to any third party the Agreement and any right or
obligation thereunder in part or in full, the Lessee agrees that the Lessor may
notify the insurance company or go through relevant procedures which change the
beneficiary as such transferee under the insurance agreement which insures such
leased property; and the Lessee further agrees to assist the Lessor
unconditionally or to do the same as related insurer requires.

 

 

 

 



 6 

 

 

Section 9 Lessor's Discharge from Liability

9.1.The Lessee agrees to assume any liability of risk from using or utilizing
any leased property.

9.2.The Lessee agrees to hold the Lessor harmless against any damage,
indemnification, expense or indebtedness arising out of design, manufacture,
delivery, possession, use, transfer or hand-over of any leased property.

9.3.The Lessor agrees that, to the extent permitted by law, it will transfer to
the Lessee its claim on warranty of the manufacturer or seller of any leased
property.

9.4.The Lessor disclaims any representation for, or any express or implied
warranty of, merchantability or fitness or validity for a particular purpose and
disclaim any liability for any warranty in connection with any leased property.

9.5.Any leased property herein is chosen by the Lessee of its own free will, and
the Lessee promises to the Lessor with respect to its responsibility for
maintenance, service and valid use.

 

Section 10 Service Charge

Upon execution of the Agreement, the Lessee shall pay the Lessor a service fee
in cash or any other commercial note consented by the Lessor under the service
procedures as specified in the Leased Items; and the Parties agree that the
Lessee may not claim a refund of such service fee for any reason.

 

Section 11 Breach

In case of any of the following circumstances, the Lessor may terminate the
Agreement and request return of any leased property and the Lessee shall
immediately satisfy all rent including rent for undue period, damages and any
other expense:

11.1.Failure to satisfy indebtedness in accordance with the Agreement,
dishonoring of bill, or material deterioration of financial position.

11.2.Filing for compromise, insolvency, restructuring, winding up, or
liquidation in accordance with bankruptcy law.

11.3.Any enforcement, provisional seizure, preliminary injunction, or any other
preservation of any leased property or any asset of the Lessee.

11.4.Announcement of forfeiture of material assets due to criminal liability.

11.5.Lessee's disposition or transfer of its material assets without consent
from the Lessor.

11.6.Damage or destruction of leased property provided, resulting in impairment
of value or its net value is insufficient to cover claims and failure to refill
despite delivery of notice of refilling within specified period.

11.7.There is material breach in dealing with financial institutions.

11.8.Upon death, his/her successor declares entailment or abandonment of
succession.

11.9.The Lessee fails to comply with or perform any provision hereof.

In case of one of the aforementioned circumstances, the Lessee shall, starting
on the date of breach and ending on the date of repayment, pay a penalty
equaling 0.05% of the amount for breach each day.

 

Section 12 Miscellaneous

12.1.In the case that the Lessee neglects to perform any right hereunder,
resulting in any damage to the Lessor, the Lessee shall be liable for damages to
the extent within damage to the Lessor's interest.

12.2.The Lessee and its joint guarantor shall issue a copy of promissory note to
the Lessor as security. In case of any breach by the Lessee, the Lessee and its
joint guarantor agree to authorize the Lessor or any other holder to complete
information of maturity date in person or exercise any other right to complete
such information in accordance with other laws concerning promissory notes; and
the Lessor is authorized to use such promissory note for repayment of any
indebtedness in accordance with the Agreement in case of breach by the Lessee.

12.3.In case of breach by the Lessee, the Lessor may dispose any leased property
for indemnification without notice. If the Lessee has any other claim on the
Lessor, the Lessee agrees that the Lessor may directly conduct disposition or
set-off regardless of whether repayment of such claim is due.

12.4.Save as stipulated herein, in the case that the Lessee is indebted to the
Lessor several obligations, where the Lessee's payment fails to satisfy all of
its indebtedness, the sequence of repayment for such obligations shall be
determined by the Lessor at its discretion.

12.5.Any agreement and any book, voucher, or instrument separately entered into
by the Lessee and the Lessor, constitutes an integral part of the Agreement and
is equally binding under law with the Agreement.

12.6.The Lessee and its joint guarantor agree to allow the Lessor to collect,
process and use their information in relation to the Agreement, (including but
not limited to credit information obtained by query from the Joint Credit
Information Center (JCIC)) and receive such information on behalf of them.

12.7.In the case that the Lessee and its joint guarantor have authorized the
Lessor to apply online for their credit report from JCIC, the Lessor is entitled
to, in accordance with its agreement with JCIC, deliver to JCIC information
regarding agreements entered into between the Lessor and them, (including but
not limited to essential information, credit information, financial information
including the types of transactions between the Lessor and them, overall payment
amount required in the Agreement, guarantee deposit, residual payment amount
that the Lessor shall receive, leased property, amount of the per-month
installment, claim and obligation status, and how distressed debt is handled).
In accordance with the purpose of incorporation, articles of association, and
applicable laws, JCIC may give their information to members who participate in
and use credit information exchange or any government agency which supervises
any business engaged in finance lease or financial business or other people who
are legally permitted to collect, process, and use the information.

 

 

 



 7 

 

 

12.8.The Lessee and its joint guarantor fully understand and agree the
following: because the Lessor accommodates them on the time for contract signing
and identity verification, they agree to officially seal this Agreement and
related claim instrument prior to the Agreement; before the Lessor officially
seals the Agreement and claim instrument, the Lessor is not legally bound by
this Agreement and reserves the right to approve the Agreement.

12.9.The Lessee and its joint guarantor shall strictly abide by the Lessor's
operating-with-integrity principle and other regulations. The Lessee and its
joint guarantor shall, by no means, tempt, promise, scheduled-pay, deliver, or
provide inappropriate benefits such as commission, kickback, gift, and bribes to
the Lessor's personnel (including but not limited to the person in charge,
employee, or other people involved). In the event of a breach of the
aforementioned provisions, the Lessor may claim for indemnification and deduct
the specific amount from the payment or guarantee deposit that the Lessor shall
make or return according to this Agreement. In the case that such deduction is
insufficient, the Lessee and its joint guarantor shall satisfy the balance. The
Lessor may also unconditionally terminate or revoke this Agreement. If the
Lessee and its joint guarantor are aware of any Lessor's personnel requesting,
promising, scheduled-paying, accepting, or providing inappropriate benefits such
as commission, kickback, gift, and bribes, they shall immediately notify the
Lessor of the person's identity, request, promise, scheduled payment, way of
accepting or providing benefits, cash amount, or other form of benefits;
meanwhile, they shall provide related evidence for the Lessor to investigate.

12.10.In the event that any of the terms hereof to be invalid, all the remaining
terms hereof shall remain in full force and effect.

 

Section 13 Return of Leased Property

Upon early termination of the Agreement due to the Lessee's breach of the
contract, the Lessee shall bear any risk and expense and recover any leased
property to their original status, sent them to such place as designated by the
Lessor and return to the Lessor.

 

Section 14 Assignment and Hypothecation

14.1.The Lessee may not transfer to any third party any right arising out of the
Agreement or sublease, create encumbrance upon, or permit any third party to use
or possess, any leased property.

14.2.Within the validity of this Agreement, the Lessee shall not transfer to any
third party the ownership of the leased property and shall not create a right in
rem over it.

14.3.Without Lessee’s prior written consent, the Lessee shall no transfer any
rights or obligations to any third party in whole or in part for the purposes of
financial asset securitization or financing.

 

Section 15 Lessee's Obligations

15.1.The Lessee hereby agrees that, its obligation to pay rent and any other
expense in accordance with the Agreement is, at all event, an absolute
obligation without any condition and the Lessee may not unilaterally terminate
the Agreement; and the Lessee may not, for any reason, claim refund in part or
in full of any installment of rent and any other expense in accordance with the
Agreement.

15.2.Where leased property is a transportation vehicle, the Lessee shall employ
qualified members with driver license and lawfully use it in accordance with
applicable government regulations; in case of occurrence of any accident, the
Lessee shall be fully liable and make indemnification in full.

15.3.If the Lessor requires to review the financial position of the Lessee or
the joint guarantor, they shall send information, (including but not limited to
audited financial statements, statement of income, schedule of liabilities, and
schedule of assets as required by the Lessor,) to the Lessor for review upon
their legal execution.

 

Section 16 Early Termination

When the Lessee performs the Agreement normally and has no overdue rent, if the
Lessee desires to make early termination of the Agreement and make repayment on
a lump-sum basis, the Lessee shall pay off all rent undue in the following ways:

16.1Within 18 months after the lease term begins, if the Lessee applies for
early termination of the contract, the Lessee shall pay the total amount of the
undue loan of each installment plus the penalty calculated according to 1.5% of
the total amount of all undue rent from the early termination date.

16.2Over 18 months after the lease term begins, if the Lessee applies for early
termination of the contract, the Lessee shall pay the total amount of the undue
loan of each installment.

 

 

 



 8 

 

 

Section 17 Joint Guarantor

17.1The Joint Guarantor warrants that the Lessee shall perform all provisions
hereunder; in case of breach by the Lessee, the Joint Guarantor shall be jointly
liable for satisfaction and will abandon any defense in accordance with Section
24 of the Civil Procedures, Indebtedness Section and is willing to be bound by
the following:

17.1.1                 The Lessee's liability for warranty covers any rent, note
amount, advanced payment, service fee arising out of lease by the Lessee, and
any liquidated damages, interest, late interest, costs, damages, and any other
obligation subordinate to principal debts.

17.1.2                 During the period of validity of the Agreement, where the
Lessee desires to make alternation to provisions of the Agreement with consent
from the Lessor as the Lessee thinks practical, the guarantor shall still be
jointly and severally liable for her, whether the Insurer is notified or not.

17.1.3                 Where the Lessor may abandon security interest provided
by the Lessee or allow the Lessee to extend payment or replace any leased
property or the assumption of debt by any third party without consent of or
notice to the joint guarantor, the joint guarantor may not make defense or
disclaim its liability for warranty for such reason.

17.1.4                 In case of absence of any element in the lease agreement
or note, or in completion of procedures or defective title on leased property,
the joint guarantor shall be still fully liable.

17.1.5                 The joint guarantor's liability may not be released until
obtaining written consent from the Lessor.

17.2If the Lessor is of opinion that credit of the Lessee's joint guarantor is
severally damaged or its capability to provide guaranty is insufficient, the
Lessor may request the Lessee to choose another joint guarantor accepted by the
lessor for replacement and the Lessee may not decline such request.

 

Section 18 Choice of Law and Competent Court

In the case that the Lessee or the joint guarantor is foreigner or foreign
entity, their obligations under the Agreement, creation, method and validity of
their legal activities, must be governed by the law of Republic of China. The
Agreement shall be executed at the place where the lessor resides. In case of
any dispute arising out of the Agreement by the Lessee and the joint guarantor,
they agree that Taiwan District Court shall be the trial court as stipulated in
the [Leased Items], provided that any law sets forth jurisdiction of such case,
such law shall prevail.

 

Section 19 Delivery

The place of delivery designated in the Agreement shall be taken as accurate. In
the case that the Lessee or the joint guarantor changes its name, organization,
articles of association, seal, legal representative, authority of legal
representative, notice address or any other matter, they shall immediately
notify the Lessor of such change in writing and apply for change or
deregistration of original seal. The original seal kept by the Lessor will
remain effective until the Lessor agrees to do the same. If the Lessee and the
joint guarantor fails to perform their duty of notice of change of address as
stated above, where the Lessor givens any notice at the address specified in the
Agreement or the latest address of notice given by the Lessee and the joint
guarantor, three days of such giving shall be deemed as legal delivery.

 

Section 20 Transfer of Ownership of Leased Property

Upon expiration of the lease period of the Agreement or early termination of the
Agreement according to Section 16 and the Lessee pay off all rent and related
taxes and fees without any breach, the Lessor shall agree to transfer ownership
of any leased property to the Lessee and the Lessee acquires such ownership upon
the date of payment of rent, taxes and fees.

 

Section 21 The Parties have executed the Agreement in duplicate and each is
provided with one copy.

 

 

 

 



 9 

 

 

Leased Items

 



  Name, Label and Specification, Manufacturer, Unit and Quantity 1. Leased Bit
Error Rate Analyzer x 1     Subject X-Ray Examination Equipment x 1      Matter
Automatic Alignment and Laser Welding Machine x 1   Automatic Alignment and
Laser Welding Machine x 1   Automatic Alignment and Laser Welding Machine x 1  
Automatic Wire Bonding Machine x1   Automatic Wire Bonding Machine x1  
Automatic Wire Bonding Machine x1   25G Packet Test Generator x 1   25G Packet
Test Generator x 1   Automatic Gold wire bonding machine x 1   BER and
Eye-diagram Examination Equipment x1   BER and Eye-diagram Examination Equipment
x1   Automatic Alignment and Laser Welding Machine x 1   Automatic Alignment and
Laser Welding Machine x 1   Automatic Alignment and Laser Welding Machine x 1  
Automatic Alignment and Laser Welding Machine x 1   Automatic Alignment and
Laser Welding Machine x 1   Automatic Wire Bonding Machine x1   Automatic
Alignment and Laser Welding Machine x 1   Automatic Alignment and Laser Welding
Machine x 1   Automatic Alignment and Laser Welding Machine x 1   Automatic
Alignment and Laser Welding Machine x 1   Automatic Alignment and Laser Welding
Machine x 1   Automatic Alignment and Laser Welding Machine x 1   Automatic
Alignment and Laser Welding Machine x 1   Automatic Alignment and Laser Welding
Machine x 1   Automatic Alignment and Laser Welding Machine x 1   Automatic
Alignment and Laser Welding Machine x 1   Automatic Alignment and Laser Welding
Machine x 1   Automatic Alignment and Laser Welding Machine x 1   Bit Error Rate
Analyzer x 1   Automatic Wire Bonding Machine x1   Automatic Wire Bonding
Machine x1   Colasoft Packet Builder x1   Automatic Wire Bonding Machine x1  
Automatic Wire Bonding Machine x1   Automatic Wire Bonding Machine x1   100G
CWDM4 Gen1 Demux Welding Machine x1   Colasoft Packet Builder x1   Automatic
Wire Bonding Machine x1   Digital microscope x1

 

 

 

 



 10 

 

 

  BER and Eye-diagram Examination Equipment x1   BER and Eye-diagram Examination
Equipment x1   BER and Eye-diagram Examination Equipment x1   BER and
Eye-diagram Examination Equipment x1   BER and Eye-diagram Examination Equipment
x1   BER and Eye-diagram Examination Equipment x1   BER and Eye-diagram
Examination Equipment x1   BER and Eye-diagram Examination Equipment x1   BER
and Eye-diagram Examination Equipment x1   BER and Eye-diagram Examination
Equipment x1   BER and Eye-diagram Examination Equipment x1   BER and
Eye-diagram Examination Equipment x1   BER and Eye-diagram Examination Equipment
x1   BER and Eye-diagram Examination Equipment x1   BER and Eye-diagram
Examination Equipment x1   BER and Eye-diagram Examination Equipment x1  
Automatic Alignment and Laser Welding Machine x 1   Automatic Alignment and
Laser Welding Machine x 1   Automatic Alignment and Laser Welding Machine x 1  
Automatic Alignment and Laser Welding Machine x 1   Automatic Alignment and
Laser Welding Machine x 1   Automatic Alignment and Laser Welding Machine x 1  
Automatic Alignment and Laser Welding Machine x 1   Automatic Alignment and
Laser Welding Machine x 1   Automatic Alignment and Laser Welding Machine x 1  
Bit Error Rate Analyzer x 1   BERTWave x1   100G CWDM4 Gen3 Demux Welding
Machine x1   100G CWDM4 Gen3 Demux Welding Machine x1   100G CWDM4 Gen3 Demux
Welding Machine x1   Light Measuring Instrument x1   Colasoft Packet Builder x1
  Welding Machine x 1   100G CWDM4 Gen4 Demux Welding Machine x1   100G CWDM4
Gen4 Demux Welding Machine x1   Test Machine x1   100G CWDM4 Gen7 Demux Welding
Machine x1   100G CWDM4 Gen7 Demux Welding Machine x1   Automatic Wire Bonding
Machine x1   Automatic Fiber Coupling System x1   Automatic 6Axis Coupling x1  
Colasoft Packet Builder x1   Optical Connector Micro Crack Testing Machine x1  
Thermal Cycling Machine x1   Thermal Cycling Machine x1   Bit Error Rate
Analyzer x 1   High Speed Camera x1   Bit Error Rate Analyzer x 1   Bit Error
Rate Analyzer x 1

 

 

 

 



 11 

 

 

  100G CWDM4 Gen8 Demux Welding Machine x1   Oscilloscope x1   Oscilloscope x1  
Oscilloscope x1   Oscilloscope x1   Oscilloscope x1   Oscilloscope x1  
Oscilloscope x1   Oscilloscope x1   Oscilloscope x1   Oscilloscope x1  
Oscilloscope x1   Oscilloscope x1   Bit Error Rate Analyzer x 1   Bit Error Rate
Analyzer x 1   Bit Error Rate Analyzer x 1   Bit Error Rate Analyzer x 1   Bit
Error Rate Analyzer x 1   Bit Error Rate Analyzer x 1   Bit Error Rate Analyzer
x 1   Bit Error Rate Analyzer x 1   Bit Error Rate Analyzer x 1   Bit Error Rate
Analyzer x 1   Bit Error Rate Analyzer x 1   Bit Error Rate Analyzer x 1   Bit
Error Rate Analyzer x 1   Bit Error Rate Analyzer x 1   Bit Error Rate Analyzer
x 1   Bit Error Rate Analyzer x 1   Bit Error Rate Analyzer x 1   Bit Error Rate
Analyzer x 1   Bit Error Rate Analyzer x 1   Sample Oscilloscope x 1   Sample
Oscilloscope x 1   Sample Oscilloscope x 1 2. Seller Prime World International
Holdings Ltd., Taiwan Branch 3. Place of Use No.18,Gong 4th Rd., Linkou Dist.,
New Taipei City 24452, Taiwan (R.O.C.) 4. Lease Period As of January 21st, 108
Year of Republic of China to January 21st, 111 Year of Republic of China 5.
Service Fee Zero New Taiwan Dollar ($0) 6. Rent and (YYYY/MM/DD)     Payment
2019.01.21 NTD 67,333,186   2019.02.21 NTD 6,082,131   2091.03.21 NTD 6,017,961
  2019.04.21 NTD 6,052,877   2019.05.21 NTD 6,022,679   2019.06.21 NTD 6,023,623
  2019.07.21 NTD 5,994,369   2019.08.21 NTD 5,994,369   2019.09.21 NTD 5,979,742

 

 

 

 



 12 

 

 

  2019.10.21 NTD 5,951,903   2019.11.21 NTD 5,950,487   2019.12.21 NTD 5,923,593
  2020.01.21 NTD 5,921,233   2020.02.21 NTD 5,906,606   2020.03.21 NTD 5,870,274
  2020.04.21 NTD 5,877,352   2020.05.21 NTD 5,852,816   2020.06.21 NTD 5,848,098
  2020.07.21 NTD 5,824,506   2020.08.21 NTD 5,818,844   2020.09.21 NTD 5,804,217
  2020.10.21 NTD 5,782,040   2020.11.21 NTD 5,774,962   2020.12.21 NTD 5,753,729
  2021.01.21 NTD 5,745,708   2021.02.21 NTD 5,731,081   2021.03.21 NTD 5,700,883
  2021.04.21 NTD 5,701,827   2021.05.21 NTD 5,682,953   2021.06.21 NTD 5,672,573
  2021.07.21 NTD 5,654,643   2021.08.21 NTD 5,643,319   2021.09.21 NTD 5,628,691
  2021.10.21 NTD 5,612,177   2021.11.21 NTD 5,599,437   2021.12.21 NTD 5,583,866
  2022.01.21 NTD 5,570,167 7. Place to Where the Lessor’s company resides    Pay
Rent    8. Foreign Rent denominated in foreign currency X Exchange rate issued
by banks on the 7thday before rent payment date =NTD     Exchange
   Converter Exchange rate issued by banks on the 7thday before rent payment
date: shall mean spot selling rate of foreign exchange on the 7thday starting on
the 1st day before the rent payment date; where the 7th day is public holiday,
memorial day, or rest day, the 7th day shall be the banking day before public
holiday, memorial day, or rest day. 9. Competent Shihlin District Court in
Taiwan     Court  



 



Contracting Parties

Party A: Chailease Finance Co., Ltd.

Legal Representative: Project Branch Manager, Chen, Chi-Chung

Party B: Prime World International Holdings Ltd., Taiwan Branch

Legal Representative: Lin, Chih-Hsiang (Thompson)

 



Joint Guarantor: Co-Guarantor Joint Guarantor:     Address: Address:     Tel:
Tel:     Joint Guarantor: Co-Guarantor Joint Guarantor:     Address: Address:  
  Tel: Tel:     Joint Guarantor: Co-Guarantor Joint Guarantor:     Address:
Address:     Tel: Tel:

 

January 21st, 108 Year of Republic of China

 

 

 



 13 

 

 

Promissory Note

 

Note payable to bearer on DD/MM/YYYY of Republic of China

 

Chailease Finance Co., Ltd. or its nominee

 

Two Hundred Nine Million Five Hundred Fifty-Five Thousand Seven Hundred and
Thirty-Six New Taiwan Dollars ($209,555,736)

 

This note is exempted from preparation of dishonoring certificate and obligation
of notice as provided in Section 89 of the Negotiable Instruments Act

The annual interest rate is calculated at 20% starting on maturity date

The drawer of the note irrevocably authorize the bearer, its agent, employee or
its nominee to complete the maturity date and any other required information

Place of payment: 8F~12F., No.362, Ruiguang Rd., Neihu Dist., Taipei City 114,
Taiwan (R.O.C.)

 



Drawer: Prime World International Holdings Ltd., Taiwan Branch Drawer:      Lin,
Chih-Hsiang (Thompson)   Address: Address:     Drawer: Drawer: Address: Address:
    Drawer: Drawer: Address: Address:     Drawer: Drawer: Address: Address:

 

2014/01(Chailease)

 



 14 

 

